Case 3:19-cv-01848-E-BK Document 223 Filed 01/19/21                   Page 1 of 9 PageID 10614



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


US MEDICAL NETWORKS, LLC,                       §
                                                §
        Plaintiff,                              §
                                                §
        v.                                      §          Civil Action No. 3:19-cv-01848-E
                                                §
BIOFIRE DIAGNOSTICS, LLC,                       §
XPRESSMED URGENT CARE OF                        §
CROWLEY, LLC, AND CHECK POINT                   §
URGENT CARE, LLC,                               §
                                                §
        Defendants.                             §


  DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S REPLY IN SUPPORT OF MOTION
            TO CONTINUE TRIAL DATE AND TO OTHERWISE
                    MODIFY SCHEDULING ORDER

                                                    I.

                                        INTRODUCTION

        BioFire Diagnostics, LLC (“BioFire”) moved to continue the trial date (now February 22,

2021) and to modify the scheduling order on two grounds: (1) the ongoing COVID-19

pandemic; and (2) the continuing pendency of 23 motions, including three dispositive motions.

        In its Response, USMN has failed to refute either of BioFire’s grounds for continuance

for the following reasons:

                   1.   While both parties have taken some depositions in person during the

                        pandemic, no court personnel and no jurors attended any of the

                        depositions – as would be required for a trial;

                   2.   USMN may still be asserting the same ten causes of action, but USMN is

                        now moving for leave to file its Third Amended Complaint and, more

DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S REPLY IN
SUPPORT OF MOTION TO CONTINUE TRIAL DATE AND
TO OTHERWISE MODIFY SCHEDULING ORDER – Page 1
NAI-1515921648v1
Case 3:19-cv-01848-E-BK Document 223 Filed 01/19/21                        Page 2 of 9 PageID 10615



                          importantly, BioFire has moved for summary judgment on eight of

                          USMN’s ten causes of action;

                   3.     USMN has moved to dismiss or, alternatively, to require BioFire to

                          replead BioFire counterclaims and, since that motion has not been ruled

                          on, USMN has never answered BioFire’s counterclaims;

                   4.     On the ground that discovery closed before the Court ruled on various

                          discovery motions timely filed by BioFire, USMN would have the Court

                          simply deny the motions – that is not justice;

                   5.     USMN ignores BioFire’s motion to strike the opinions of USMN’s

                          damages experts, USMN’s motion to strike the opinions of BioFire’s

                          technical expert and USMN’s plans to move to strike the opinions of

                          BioFire’s damages experts (the briefing schedule for which will extend

                          past the trial date); and

                   6.     With regard to prejudice, USMN ignores the additional attorneys’ fees the

                          parties would incur preparing for trial on all claims only to find that some

                          of those claims were dismissed, expert testimony was disallowed and

                          additional discovery was granted.

                                                      II.

                                     FACTUAL BACKGROUND

        In its Response, USMN asserts:

                   Nowhere in BioFire’s proposed extensions or USMN’s acceptance
                   of BioFire’s proposed extensions was there any discussion of any
                   party seeking to continue the trial date based on the agreed changes
                   to these deadlines.

(Response, p. 4)

DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S REPLY IN
SUPPORT OF MOTION TO CONTINUE TRIAL DATE AND
TO OTHERWISE MODIFY SCHEDULING ORDER – Page 2
NAI-1515921648v1
Case 3:19-cv-01848-E-BK Document 223 Filed 01/19/21                  Page 3 of 9 PageID 10616



        This statement by USMN is false. In an email to USMN’s counsel dated November 20,

2020, BioFire counsel Aaron Charfoos wrote that the fact that one of BioFire’s damages experts,

Kristopher Buchan, had contracted COVID-19 and therefore needed more time to prepare his

Report “has also encouraged us to proactively raise the issue of the trial date with you.” In

addition, Mr. Charfoos stated that in light of this COVID-19 pandemic it was not clear that this

Court would hold a trial in February. Finally, Mr. Charfoos stated that the pending motions

called the current trial date into question.

        USMN counsel responded that he was not personally interested in extending the trial

date: “We have collectively worked too hard and expended too many resources to push off the

trial, if we can help it.”

                                                  III.

                                               ARGUMENT

A.      The Parties’ Conduct of Some Depositions in Person is Not Equivalent to a Trial
        and Should Not Govern the Timing of This Trial.

        With the exception of one deponent, all of the persons the parties have deposed since

March 1, 2020 have been current or former employees of or consultants to the parties or expert

witnesses for the parties. Counsel have left it up to the witnesses to decide whether to give their

deposition in person or remotely.

        USMN argues that BioFire’s citation of health and safety concerns in its Motion is

inconsistent with – and contrary to – BioFire’s approach to obtaining witness testimony over the

last year.” (Response, p. 5). What USMN conveniently overlooks is that no court personnel or

juror was called upon to attend any of the depositions.

        Recent editions of The Dallas Morning News have included the following stories:

                   January 13, 2021

DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S REPLY IN
SUPPORT OF MOTION TO CONTINUE TRIAL DATE AND
TO OTHERWISE MODIFY SCHEDULING ORDER – Page 3
NAI-1515921648v1
Case 3:19-cv-01848-E-BK Document 223 Filed 01/19/21                     Page 4 of 9 PageID 10617



                   Coronavirus – 30,000 have died in Texas

                   Dallas County reported a single-day record of 3,549 new
                   coronavirus cases Tuesday, along with 14 additional deaths…

                   Hospitalizations both in Dallas County and across the state also set
                   new highs…

                   January 17, 2021

                   Vaccine vexation runs high

                   Patchwork approach making many Texans’ search for shots
                   fruitless.

         The number of cases may be smaller in the other, less-populated counties that make up

the Dallas Division but – unfortunately – the trend is the same. USMN does not question that

trend.

         Rather USMN cites in person depositions as a reason to proceed – but it is highly

unlikely that anyone summoned for jury service in this case in February would care that the

parties took some depositions in person.

B.       USMN May Still Be Asserting the Same Ten Causes of Action; but BioFire has
         Moved For Summary Judgment on Eight of Them.

         USMN asserts that it is still asserting the same nine causes of action it has asserted since

it filed its First Amended Complaint on December 13, 2019. (Response, p. 2). Actually, USMN

has asserted ten causes of action.

         USMN ignores, and asks this Court to ignore, the fact that BioFire has moved for

summary judgment on eight of USMN’s causes of action. It would not be fair or just to ask the

parties to prepare to try this case without knowing what USMN claims are to be tried.




DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S REPLY IN
SUPPORT OF MOTION TO CONTINUE TRIAL DATE AND
TO OTHERWISE MODIFY SCHEDULING ORDER – Page 4
NAI-1515921648v1
Case 3:19-cv-01848-E-BK Document 223 Filed 01/19/21                  Page 5 of 9 PageID 10618



C.      It is Also Not Known Which of BioFire’s Counterclaims Are To Be Tried and
        USMN Has Never Answered Any of Them.

        On July 7, 2020, BioFire filed five counterclaims: (1) breach of contract; (2) declaratory

relief; (3) attorneys’ fees; (4) trademark infringement; and (5) false advertising. (Dkt. No. 101).

        On July 28, 2020, USMN filed its Motion to Dismiss Defendant BioFire Diagnostics,

LLC’s Counterclaims, or, in the alternative, Motion for a More Definite Statement. (Dkt. No.

111). USMN’s Motion to Dismiss covers three BioFire counterclaims. USMN’s alternative

Motion for More Definitive Statement covers two of those three BioFire counterclaims. Since

the Court has not been able to rule on USMN’s motions, USMN has never answered any of

BioFire’s counterclaims.

D.      This Court Should Not Ignore BioFire’s Pending Discovery Motions

        On the ground that discovery has closed under the Court’s Scheduling Order, USMN

would have this Court ignore discovery motions BioFire filed well before the discovery cut-off.

This would not be justice.

        To cite one example, Terry McBride, a partner in USMN, refused to answer questions

during his deposition on the ground that he was prohibited from doing so by a Confidentiality

Agreement. BioFire asked USMN to produce the Confidentiality Agreement. It turned out that

there was no Confidentiality Agreement that applied to McBride. Therefore, on August 10,

2020, BioFire filed a Motion to Compel Deposition Testimony of Terry McBride. (Dkt.

No. 119). Mr. McBride should not be allowed to deny giving deposition testimony based on a

false claim of confidentiality just because the Court was not able to rule on BioFire’s Motion to

Compel before the discovery cut-off.




DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S REPLY IN
SUPPORT OF MOTION TO CONTINUE TRIAL DATE AND
TO OTHERWISE MODIFY SCHEDULING ORDER – Page 5
NAI-1515921648v1
Case 3:19-cv-01848-E-BK Document 223 Filed 01/19/21                    Page 6 of 9 PageID 10619



E.      USMN Overlooks Pending Motions to Strike Expert Opinions and USMN’s Plan to
        File More Motions to Strike.

        In a case of this magnitude (USMN seeks approximately $100 million in damages), the

admissibility of expert opinions is a very important issue.

        BioFire has moved to strike the opinions of both of USMN’s damages experts: Rodney

Sowards and Michael Pellegrino. (Dkt. Nos. 175 and 178). USMN responded to both motions

on January 11, 2021. (Dkt. Nos. 204 and 2011). BioFire’s replies are due on January 25, 2021.

        On January 15, 2021, USMN moved to strike the opinions of BioFire’s technical expert,

Dr. Walter Sujansky. (Dkt. No. 221). BioFire’s response will be due on February 5, 2021.

USMN’s reply will be due on February 19, 2021 – the Friday before trial.

        USMN has stated that it plans to file motions to strike the opinion of both BioFire’s

damages experts – Julie Davis and Kristopher Buchan - seven days after their depositions. Mr.

Buchan was deposed on January 14, 2021. So USMN plans to file its motion to strike Buchan’s

opinions by January 21, 2021. BioFire’s response would be due on February 11, 2021. USMN’s

reply would be due on February 25, 2021 – three days after the current trial date.

        Finally, BioFire’s other damages expert, Julie Davis, is scheduled to be deposed on

January 22, 2021. Assuming USMN files its motion to strike on January 29, 2021. BioFire’s

response would be due February 19, 2021 – the Friday before the current trial date. USMN’s

reply would be due on March 5, 2021 – eleven days after the trial date.

        In view of these pending and planned motions to strike expert opinions, it is not

reasonable to expect to try this case on the current trial schedule.




DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S REPLY IN
SUPPORT OF MOTION TO CONTINUE TRIAL DATE AND
TO OTHERWISE MODIFY SCHEDULING ORDER – Page 6
NAI-1515921648v1
Case 3:19-cv-01848-E-BK Document 223 Filed 01/19/21                  Page 7 of 9 PageID 10620



F.      USMN’s Claimed Prejudice Does Not Warrant Holding the Current Trial Date

        USMN asks this Court to deny BioFire’s Motion on the ground that a continuance would

prejudice USMN in the form of additional discovery expenses and attorneys’ fees. (Response,

pp. 5 and 7.)

        BioFire is not seeking any discovery it did not file a motion on before the discovery cut-

off. Therefore, in fact, USMN is really seeking to profit from the fact that this Court has not

been able to rule on those motions.

        The parties will have trial expenses regardless of when the trial is held. Moreover, both

BioFire and USMN would be prejudiced if the Court tried to resolve all pending motions on the

eve of trial, because they would not have reasonable notice of what claims are to be tried, what

expert testimony will be allowed and what discovery previously requested will be allowed and

little time to take it.

        Finally, this Court should decline USMN’s invitation to not rule on the pending motions

and put this case to trial without doing so. (Response, p. 6). That would not be justice.

Declining USMN’s invitation to ignore pending motions cannot be lawful prejudice to USMN.

                                                IV.

                                         CONCLUSION

        For the reasons stated in BioFire’s Motion to Continue Trial Date and to Otherwise

Modify Scheduling Order and for the reasons stated above, the Court should grant BioFire’s

Motion.




DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S REPLY IN
SUPPORT OF MOTION TO CONTINUE TRIAL DATE AND
TO OTHERWISE MODIFY SCHEDULING ORDER – Page 7
NAI-1515921648v1
Case 3:19-cv-01848-E-BK Document 223 Filed 01/19/21     Page 8 of 9 PageID 10621



Dated: January 19, 2021.              Respectfully submitted,



                                      /s/ Robert W. Kantner
                                      Robert W. Kantner
                                      Texas State Bar No. 11093900
                                      rwkantner@jonesday.com
                                      JONES DAY
                                      2727 North Harwood Street
                                      Dallas, Texas 75201-1515
                                      Telephone: +1.214.969.3737
                                      Facsimile: +1.214.969.5100

                                      Aaron D. Charfoos (pro hac vice)
                                      aaroncharfoos@paulhastings.com
                                      PAUL HASTINGS
                                      71 S. Wacker Drive
                                      Forty-fifth Floor
                                      Chicago, IL 60606
                                      Telephone: +1.312.499.6010

                                      ATTORNEYS FOR DEFENDANT
                                      BIOFIRE DIAGNOSTICS, LLC




DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S REPLY IN
SUPPORT OF MOTION TO CONTINUE TRIAL DATE AND
TO OTHERWISE MODIFY SCHEDULING ORDER – Page 8
NAI-1515921648v1
Case 3:19-cv-01848-E-BK Document 223 Filed 01/19/21                 Page 9 of 9 PageID 10622



                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 19, 2021, a true and correct copy of the foregoing

instrument was served on the following via ECF:

        Julie Pettit
        THE PETTIT LAW FIRM
        2101 Cedar Springs Road, Suite 1540
        Dallas, Texas 75201
        jpettit@pettitfirm.com

        Michael K. Hurst
        Sara Hollan Chelette
        LYNN PINKER COX & HURST, LLP
        2100 Ross Avenue, Suite 2700
        Dallas, Texas 75201
        mhurst@lynnllp.com
        schelette@lynnllp.com

        Attorneys for Plaintiff US Medical
        Networks, LLC



                                                   /s/ Robert W. Kantner
                                                   Robert W. Kantner




DEFENDANT BIOFIRE DIAGNOSTICS, LLC’S REPLY IN
SUPPORT OF MOTION TO CONTINUE TRIAL DATE AND
TO OTHERWISE MODIFY SCHEDULING ORDER – Page 9
NAI-1515921648v1
